Title: John Adams to John Hurd, 20 April 1784
From: Adams, John
To: Hurd, John


        
          Sir
          The Hague April 20. 1784
        
        I have received the Letter you did me, the Honour to write me, the 20. Nov. last, and immediately wrote to my Colleagues upon the Subject and inclosed to them the Copy of the Petition.
        There is not room for a question, and the Decrees at New York, are against common Sense, and must undoubtedly be reversed upon Appeal. There is not even the Colour of an Ambiguity, in the Armistice, that I can perceive. But there is no Redress but by appeal. My Colleagues will write I Suppose, to Congress, but their opinion, perhaps, nor mine can have any Weight. The Armistice must Speak for itself. But the Question is, how broad is a Parrellell of Latitude! And the Definition, a Circle that Surrounds the Globe, will be a decisive answer; and therefore the American Coast, is undoubtedly comprehended.
        The Article, respecting this matter is the Same, with one, in the Peace of 1762, 3, and in other Treaties for a Century or more. No Doubt ever arose before, that it meant from the Latitude of the Channell, and North Seas, to the Latitude of the remotest Canary Island.
      